The opinion of the Court was delivered by
Rogers, J.
The object in directing the issue was to ascertain whether the sum of $1200, advanced by Solomon Siegfried to his son Henry, was a loan or an advancement. The plaintiff alleges he was a creditor of his son; while, on the other hand, the defendant maintains it was a free, voluntary gift by the father, in consideration of natural love and affection, and of services rendered by the son after he attained full age. To maintain the issue, John H. Helfrich, the administrator of Henry, who had died insolvent, was offered as a witness. The defendant objected to his testimony on the ground of interest, because, having paid to the plaintiff on account of this alleged debt the sum of $450, he was interested to that amount in establishing his right to claim as a creditor. It would validate, as is said, the payment so made. To this it is answered truly, that conceding this to be so, yet, on a contrary supposition, he is not without remedy; for, if the plaintiff1 fails in this suit, the administrator may recover back the money paid, in an action for money had and received. It can in no point of view be considered as a voluntary payment, which the plaintiff ex equo et bono would be entitled to retain, in the event of a decision adverse to the plaintiff’s pretensions. For, so far from being entitled to protection on that account, he would be exhibited as a fraudulent or assumed debtor, and of course it would be against conscience to permit him to retain money paid on the strength of a false claim. There would be little, as is justly said, to excuse or palliate his conduct, if placed in this position. This difficulty being removed, the point comes within a principle which has been often ruled, that where a witness has a remedy over against another to indemnify him for what he is to lose by the failure of the party calling him, he is competent, because his interest is equalized. 2 Phil. Ev. 130, and the cases there cited; 7 Greenl. 356; 12 Eng. C. L. R. 32; 14 A 137; 7 Cow. 358; Bay. Bills 374.
After the testimony of the plaintiff was closed, the defendant offered to prove that Henry Siegfried wrought over age for his father, and superintended his farm for nine years. It must be remembered that the matter in issue was, whether the sum of $1200, which it is conceded Henry received from his father, was a loan or an advancement, and that the defendant was desirous of establishing the latter proposition. And did not the evidence offered add probability and force to the allegation ? For, in addition to the inducement arising from the intimate natural relation, there was a superinduced obligation derived from the fact that the *403son, after he had been emancipated by time from the control of his parent, performed for him valuable, and important services. We say nothing as to the weight of the evidence; but who can say it is impertinent to the issue, or that it would not or ought not to have had some effect on the minds of the jury ? Besides, the evidence ought to be received on another ground. If a son works for his father after he attains his age, he is entitled to be paid for his services, unless the case shows that the labour was performed without the expectation of' the usual reward. Whether the services were rendered with or without contract, we know not; but this may be the proper subject of- inquiry in this suit. The object of the action is to find the amount, if anything, which the intestate was indebted to his father; it is therefore, in that view, pertinent to the issue, and a legitimate subject of inquiry.
But one other error remains to be noticed; that is, the exclusion of evidence to prove that Henry Christman had advanced money to his son-in-law, Henry Siegfried. Although the bearing of the evidence is somewhat remote, yet we cannot say that it has nothing to do with the controversy. When a father-in-law advances his daughter, it may be and often is a reason for the father to advance his son; and therefore, on the principle already stated, we think ■ this evidence ought also to be received.
Judgment reversed, and a venire de novo awarded.